Citation Nr: 0710043	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-32 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for prostate cancer with 
bilateral orchiectomy, to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for prostate cancer 
with bilateral orchiectomy, to include as secondary to 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
December 1979 and over 19 years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for prostate cancer status 
post bilateral orchiectomy (herbicides), finding that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The RO later reopened the claim in a June 2004 
statement of the case, finding that the veteran had submitted 
new and material evidence, but denied the claim on the 
merits.  Irrespective of the RO's actions, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
prostate cancer.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The veteran requested a Board hearing on his VA-Form 
9, but later withdrew the request in November 2004.

The issue of entitlement to service connection for prostate 
cancer, to include as secondary to herbicide exposure in 
service is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for prostate cancer associated with herbicide 
exposure in May 2002.  The veteran did not appeal the 
decision.

2.  Evidence received since the final May 2002 decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for prostate cancer, secondary to herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying entitlement to service 
connection for prostate cancer, to include as secondary to 
herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2006).

2.  New and material evidence having been received since the 
May 2002 RO decision, the claim for entitlement to service 
connection for prostate cancer, to include as secondary to 
herbicide exposure is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied entitlement to service connection 
for prostate cancer associated with herbicide exposure in May 
2002, on the basis that the veteran did not serve in the 
Republic of Vietnam during the Vietnam era.  The veteran did 
not appeal this decision; so it became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).  

The veteran filed a claim to reopen entitlement to service 
connection for prostate cancer, to include as secondary to 
herbicide exposure in August 2003.  He specified that he was 
claiming exposure to herbicides based on his service in 
Thailand.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final RO decision 
in May 2002 included the service medical records, which were 
negative for prostate cancer, and VA medical records dated 
from October 2000 to April 2002, showing a diagnosis of 
prostate cancer.  

Evidence received since the May 2002 rating decision consists 
of personnel records showing service in Thailand and the 
veteran's assertions that he was claiming herbicide exposure 
based on his service in Thailand, not Vietnam.  Additional 
evidence includes VA medical records dated from August 2002 
to December 2003, showing continued treatment for prostate 
cancer, and articles on the use of Agent Orange in Thailand 
and health effects of herbicides.   

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically whether the veteran was exposed to herbicides 
during his military service.  This evidence raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for prostate cancer.  The 
Board thus finds that this information constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and the claim is reopened. 38 U.S.C.A. § 5108.

The Board has considered the veteran's service connection 
claim to reopen service connection for prostate cancer with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002), including the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome noted above, however, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, and to this 
extent, the appeal is granted.


REMAND

Additional development is necessary before a decision can be 
made in this case.  

The veteran alleges he has prostate cancer due to exposure to 
herbicides (Agent Orange).  His medical records establish a 
current diagnosis of prostate cancer many years after 
service.  In general, VA regulations allow for presumptive 
service connection for prostate cancer for veteran's who are 
presumed to have been exposed to Agent Orange while serving 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2005).

In this case, the veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while stationed in Sattahip, Thailand 
with the 233d Trans. Co. during the Vietnam era from 1966 to 
1967.  He stated that his job as a stevedore in service 
involved physically locating the appropriate pallets in the 
ships hold that contained bombs, napalm, and Agent Orange, 
which were be sent to Vietnam.  He noted that it was common 
for the 55-gallon drums containing the Agent Orange and 
napalm to leak.  He also submitted articles alleging that 
Agent Orange, or its contaminants, had been found as left by 
the U.S. Military at Bor Fai Airport.  He submitted personnel 
records showing that he served with the 233d Trans. Co. from 
February 1964 to February 1967 and that his unit was sent to 
Thailand from 1966 to 1967.  However, his DD214 or other 
personnel records for his service during this time have not 
been associated with the claims folder to corroborate his 
exposure to herbicides in Thailand.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
2.C.10.m., direct that a detailed statement of the veteran's 
claimed herbicide exposure should be sent to the Compensation 
and Pension (C&P) Service via e-mail to 
VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's 
inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure 
is not verified, a request should then be sent to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.

Prior to any further adjudication of the claim, the veteran's 
allegations of Agent Orange exposure in Thailand should be 
investigated and developed as prescribed in M21-1MR.

The service medical records also provide some evidence that 
might indicate direct in-service incurrence of prostate 
cancer, even without a showing of exposure to herbicides.  A 
May 1966 clinical record shows the veteran had gross and 
microscopic hematuria in 3rd voided urine and left 
costovertebral pain.  His urine culture was negative; and he 
was referred for a cystoscopic examination for possible site 
of lesion.  A November 1978 emergency room record shows the 
veteran had complaints of pain characteristic of a urethral 
stone.  The pain reportedly had a sudden onset in the chest, 
progressing to the left flank and scrotum.  X-rays were 
within normal limits.  An intravenous pyelogram showed that 
the urethral system on the left was dilated.  On examination, 
no stone was seen at the ureterovesical junction.  After 
service, the first diagnosis of prostate cancer of record was 
not until October 2000.  The cancer at this point, however, 
was noted to be advanced.  As the record shows a current 
diagnosis of prostate cancer, which may be associated with 
medical findings in service, a medical opinion is necessary 
to resolve this matter.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

Contact the veteran for the following:
    a) request him to provide any 
additional details regarding the 
location(s), facility name(s), ship(s) 
etc., that may establish his exposure to 
herbicides while performing stevedore 
duties with the 233rd Transportation 
Company at Sattahip, Thailand from 1966 to 
1967; and
    b) provide him notice of the criteria 
for establishing a disability rating and 
effective date of award consistent with 
the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain the veteran's service personnel 
records for his service with the 233rd 
Transportation Company at Sattahip, 
Thailand from 1966 to 1967.

3.  Attempt to verify the veteran's 
claimed herbicide exposure as follows:  
	a) create a detailed list of the 
veteran's claimed exposure to herbicides, 
to include his allegations that he was 
exposed to Agent Orange while stationed in 
Sattahip, Thailand with the 233d Trans. 
Co. from 1966 to 1967; that his duties as 
a stevedore in service involved physically 
locating the appropriate pallets in the 
ships hold that contained bombs, napalm, 
and Agent Orange, which were be sent to 
Vietnam; that it was common for the 55-
gallon drums containing the Agent Orange 
and napalm to leak; and seek confirmation 
whether Agent Orange, or its contaminants, 
was found as left by the U.S. Military at 
Bor Fai Airport in 1999;
	b) provide the veteran's detailed 
statement to C&P Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and request a 
review of DoD's inventory of herbicide 
operations to determine whether herbicides 
were used or tested as alleged; and
    c) If a negative response is received 
from the C&P Service, provide the 
veteran's detailed statement to JSRRC for 
verification as to whether the veteran was 
exposed to Agent Orange as alleged during 
his period of service in Thailand.

4.  If the above efforts do not reveal any 
exposure to herbicides, schedule the 
veteran for the appropriate VA oncology 
examination, addressing the etiology of 
the veteran's prostate cancer.  
Specifically the examiner should determine 
whether it is very likely, at least as 
likely as not, or unlikely that the 
veteran's current diagnosis of prostate 
cancer was first manifested in service 
and/or is related to his service.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must provide 
in detail the reasons and bases for any 
medical opinions given.  If it is not 
feasible to answer a particular question 
or follow a particular instruction, the 
examiner should so indicate and provide an 
explanation.

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for prostate cancer, to include 
as due to herbicide exposure in service.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative. After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


